Citation Nr: 0922699	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-22 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1982 to 
June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2008.  A transcript of the 
hearing is of record.

The case was remanded by the Board for additional development 
in December 2008.


FINDING OF FACT

The Veteran does not have a right knee disability that is 
related to his military service.


CONCLUSION OF LAW

The Veteran does not have a right knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2006, before the AOJ's initial adjudication of the 
claim.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

The Veteran contends that he has a right knee disability that 
is related to his military service.  His STRs show a right 
knee injury in March 1983.  The Veteran reported that his 
knee was "going out."  The Veteran was diagnosed with a 
right knee strain and placed in a soft cast.  X-rays in April 
1983 showed no significant abnormality.  The last STR that 
showed a complaint of right knee pain was in June 1983.  The 
remainder of his STRs are silent for any right knee 
complaints, including his discharge examination in January 
1985, which revealed no right knee disability.

A private medical record from J.D., M.D. dated in December 
2006 shows that the Veteran complained of right knee pain.  
The Veteran reported that his right knee bothered him for six 
to seven years.  He reported injuring his knee in service and 
that he was told that he had some side-to-side instability.  
His squat and gait were normal, although squatting was 
uncomfortable.  There was no intraarticular effusion.  He had 
2+ DP and PT pulses.  He had pain with patellofemoral 
compression.  He was minimally tender over the anterior and 
middle medial joint line of the right knee and non-tender 
laterally.  The right knee was stable to ligamentous testing, 
including Lachman, posterior drawer, and varus and valgus 
stress testing.  X-rays showed no significant joint space 
narrowing on standing and flexion weight bearing views.  On 
the right sunrise view, his patella was subluxated laterally 
slightly.  He had a lateral-sided osteophyte and a small 
amount of lateral tilting.  On the lateral view, he had an 
inferior patellar osteophyte as well.  He was diagnosed with 
right knee patellofemoral osteoarthritis.  The record does 
not contain any opinion as to the etiology of the disability, 
including whether it was related to the Veteran's in-service 
injury.  

The Veteran was afforded a VA examination in April 2007.  His 
claims file was reviewed.  The examiner noted the Veteran's 
in-service injury and that his STRs did not mention 
instability of the joint or any objectively abnormal 
findings.  The Veteran reported that his knee was unstable at 
the time of 1983 injury, although the examiner noted that 
that was in spite of the absence of supporting evidence.  He 
reported that since then, he had had intermittent pain with 
walking and climbing stairs, which had become worse in recent 
years.  The instability had also reportedly gotten worse.  On 
examination, the joint appeared normal.  There was no 
redness, swelling, deformity, or scarring.  He had a varus 
instability.  X-rays showed no evidence of effusion;  minimal 
inferior patellar surface spur; small spur at the medial 
tibial condyles; and joint spaces of all three compartments 
were quite well preserved.  The impression was that there was 
no significant arthropathy for age by plain film criteria.  
There might have been some subchondral lucency of the 
patella.  The Veteran was diagnosed with ligamentous 
instability of the right knee.  The examiner opined that, 
given the absence of any evidence in the STRs that that 
ligament problem might have been a part of the injury which 
occurred in service, it was less than 50 percent likely that 
the Veteran's current condition was caused by or began during 
his military service.

The Veteran testified at his hearing in October 2008 that his 
knee continued to bother him in service following the injury.  
He also testified he did not seek medical treatment right 
after service and that he started seeing Dr. J.D. two years 
earlier.  He testified that Dr. J.D. indicated to him that 
his arthritis was a result of his in-service injury.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Chronic diseases, such as 
arthritis, may be presumed to have been incurred in or 
aggravated by service if manifested to a compensable degree 
within a year of separation from qualifying military service.  
38 C.F.R. §§ 3.307, 3.309.

Here, the evidence shows that the Veteran injured his right 
knee in service in 1983.  The evidence also shows that he has 
been diagnosed with current disabilities.  He was diagnosed 
with patellofemoral osteoarthritis by Dr. J.D. and 
ligamentous instability by the VA examiner.  However, the 
evidence does not show that either right knee disability is 
related to his in-service injury.  In this regard, the Board 
notes that the Veteran testified that Dr. J.D. opined that 
his arthritis was related to service; however, the only 
record from Dr. J.D. dated in December 2006 does not contain 
any opinion as to the etiology of the Veteran's arthritis.  
The Board notes that the case was remanded to afford the 
Veteran the opportunity to submit records from Dr. J.D. 
containing a nexus opinion and the Veteran did not submit any 
records; nor did he provide an authorization for the release 
of records from Dr. J.D.  There is simply a lack of any 
medical evidence that shows that the Veteran's osteoarthritis 
is related to the in-service injury.  Additionally, there is 
no evidence that such disability existed to a compensable 
degree within a year of separation from qualifying service.  
A presumption of service incurrence consequently may not be 
made.  38 C.F.R. §§ 3.307, 3.309.  

With regard to the VA examiner's diagnosis of ligamentous 
instability, the examiner opined that it was less likely than 
not caused by or began during his military service.  The 
examiner provided a rationale and had the benefit of 
reviewing the Veteran's claims file.  There is no evidence 
that indicates that the Veteran's ligamentous instability is 
related to his in-service injury.  No medical professional 
provides findings or opinions to that effect, and neither the 
Veteran nor his representative has presented or alluded to 
the existence of any such medical opinion evidence.  There is 
simply a lack of any medical evidence demonstrating that any 
current right knee ligamentous instability or arthritis is 
related to military service.

The Board acknowledges the Veteran's testimony that he 
continued to experience knee problems in service and 
following service.  However, the medical evidence of record 
does not show that the Veteran's current knee disabilities 
are related to his in-service injury.  The VA examiner was 
aware of the Veteran's contentions regarding instability 
during service and intermittent pain since.  Nevertheless, 
the examiner concluded that, even in the face of such a 
history, a relationship between current disability and 
military service was less than 50 percent likely.  Without a 
nexus between his current disabilities and his in-service 
injury, service connection must be denied.

The Board acknowledges the Veteran's belief that he has a 
right knee disability related to his military service.  
However, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2008).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have a 
right knee disability that is traceable to disease or injury 
incurred in or aggravated during active military service.


ORDER

Entitlement to service connection for a right knee disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


